—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Egitto, J.), both rendered June 30, 1993, convicting him of attempted murder in the second degree, attempted robbery in the first degree, assault in the first degree, and criminal possession of a weapon in the second degree under Indictment No. 3360/92, and robbery in the first degree and attempted robbery in the first degree under Indictment No. 3307/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The contentions raised on appeal by the defendant are not preserved for appellate review because the defendant failed to object at sentencing, move to withdraw his plea, or move to vacate the judgment of conviction (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, upon a review of the plea proceeding, we find that the court did not coerce the defendant into pleading guilty (see, People v Stephens, 188 AD2d 345; People v Ellis, 163 AD2d 611). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.